OFFICE     OF    THE       ATTORNEY          GENERAL       OF     TEXAS

                                             AUSTIN




Honorable SIB L. Harrison
Crimlnel District Attorney
Robertaon County                                                                      'i
                                                                            ,.i
PrenklFn, Texas                                                                         \.
                                                                          ..                 l.\
Dear sir: /                                        opllllon   Ilo.   o-5499       \                ‘l.*
                                                 Her,./;i7;:,horo   any 4x&a88~~prohi-
                                                     /&$?        Rr eventing ‘0 county
                                                               skioner from 8ervLn.g as
                                                    :' pre$Jnct superlnt4ndenr; of
                                               "     .hLa pr8cinct and from drav-
                                                      kig,.tha    ealary  as precinct
                                                    -.
                                                     ,,coqfsis8ionerP
                                   /‘-‘\
               YOU   httgr/of                                   ~.equeatin.gthe opinion
of this     dcpartment/%n,,$&i                                :.wrtio= reads in part
8s   fO11OV8   :
                         \       ‘\~
               ‘Please &a              iae your .opl&on         on the follou-




              Article 6743,             V4rnOn’8       Annotated      Civil Statutes, pro-
Vid48r                                                                         .-

            "The comml88~Onore court of any county subject
       to this lav may appoint a Oompetont person as road
       suparlntendent for euoh oounty, or one suah super-
       Lntondant in a8ch oosuui88loners precinct, as it shall
       detormLne by an order  made at a regular term there-
       OS.  Such  order rhall bo entered on the minute8 of
Iionorble   Sam L. Harriron,          page    2




      such court, urd rhall not be void for vant of form,
      but a 8Ub8taIitIal oomplI8no0 vlth the provI8Ionn of
      this 8UbdiVI8IOn rha11 bo rufflolent. Every road
      ruperintbndont 8ha1l bo a qualltled voter In ths
      oountg or precinct for vhioh ho I8 appoInted, and
      shall hold hIr oSSIc4 for tvo year8 or until removsd
      by tho OOmmI88iOMr8   OOUrt  for good OaU84. If0 OOUD-
      ty rha11 bo under th4 op4ratIon of thlr lnv vhors
      Oommi88iOllOr8 OOWt do48 not appoint a road 8Upr-
      int4IldOnt Or 8U&WtitOndOnt8."

          Artlolo 2351, Vomontr                   Annotatrd Civil Statutes, pro-
vId48, In pal%:

             "Eaoh 0~881oIL4r8               OOUI't 8h811:
             I
                 .   .   .   .
       0
           .3.  Lar out and 48tab1Irh, oha                    and   di8OOn-
      tlnue pub110 road8 8nd highVayr.

             .4.         Build brIdgo8 and koop thenr in retpair.

             "5.         Appoint   road over8eor;I and apportion handle

           '6. Eurolrr gonoral oontrol over all road8,
      hIghVay8, fOrriO and bridge8 in their OOUUtIe8.
             II
              . . . ..

              Exoopt vh4n road oomml88Ion4r8 4r4 omployod, 44oh
Colrrmi88iOXl4r  18 IKldOr the 14881 duty Of 8UJWVi8ing        thr l-O&8
within   hi8   pr4OlnOt on44 oaoh month and Of a             a IVOFR FO-
port ther8On to orah ro tir term of th8 oommi88ion4rr* oourt
held during     the y8U.    P S44 Artlolr 6713, Vu?nop'8 Annotated
Civil Statuter.)       ArtI&l4 2351, 8upra,      Imporor upon  the Oommil-
alon4rr'     oourt the dUtI48 therofn     onusmratod vith roferonoe to
the 8UpOrVi8ICXi, OOMtrUOtIon       and Mint4ILULOO OS pub110 rO8d8.
Undsr the goorral lav it I8 the duty of th4 oounty            oami881~-
BP8 %o p4rforr all tha dutlor of road ruperintondent8 vhero no
road 8Upsrint4Ild4nt8 ar4 lmployod by the OOlUELi88iOnOr8'OOUl't.
It Vi11 b4 not4d      that th4 Ocrmuni88itX.Or8’   COUPt 18 authorized
to appoint A oomp4t4nt p4r8an a8 road ruperlntondont ror the
COUJIty or one 8uperiJItond4nt iJl each COSIId88iOIiOrs'pr4OinCt.
Honorable Sam 1. Harrlaon, Page 3



In onacting &-tic14  6743, rupra, ltvar not the Intention of ths
b@8latur4   that the OOmmI88ioIlOr8' OOUl't could aPpOillt the
member8 of 88id oourt a8 road 8uperintendsntr.

               The gonor             rule I8 8tat4d In Corpur JUri8, Volum4
46, pag4 940, as fOllOV8r
               'It i8 oontrary to ths polloy of the lav for
       an   oSfio4r       to   U84   hi8    offioial       4ppolntlng     p0vor        to
       plaoe hIm84lf In OffIO4, 80 that, oven In ths ab-
       8ePOCI 0r       a 8tatutory         lnhibltlm,        all   OrriOOr8       Vho
       hav4  th4       4ppoint    paver are dl8qualifled ror ap-
       pOintMXLt        t0 th49 0ii048 t0 VhiOh th4y may 8p-
       point; nor oan an appointing board appoint one of
       it.8 llWlUbOr8t0 an OfflOo, 4V4n though hi8 VOt4 I8
       not 4884LLtf81     to 8 majority in r4r0r      0r hi8 ap-
       pointm4nt, and although hr var not prs8snt vhsn
       the appOintm8& v88 Md4, aad notVith8tarrding hi8
       term in the rppolntlng body Va8 about to expire;
       nor oan the rorult        bs aooompllrhod Indirootly by
       hi8  r48i&il8tfOll   Vith   tb   int4IltiOll that his IUC-
       C488Or 8hall Oa8t hi8 VOt4 for hiPI. A rtatuto do-
       claratory of thi8 rd.4         of tbm o-011 lav vi11 be
       aolutru4d liborallp 80 a8 to giv4 a8 broad a 8cope
       to the romody provided by it a8 the 18.nguag4 ussd
       Will jrutify. Thur rem8lni.q itI orrice by the 8Uf-
       forma4 of the lppolntlng board vi11 not cur4 such
       a dlrabillty."

               It i8 rtatod In TOti                    Juri8prud4noe,     VOlUme 21, p8lge
634:
             "Another rtatutory nrSt.hOdOf                     8Up4rVi8iOll     byIS
       the appointnsnt of a iqmrintsndont                          for the oounty
       or for eaoh prrolaet. Th8 8OWt8                          hat8  boon called
       UpOIl   to     odjUdlO~t4~      Oh&8        iOr    86hrf48     for 8Uoh Of-
       fIo4r8, but 8iJlO4 the 4ppOintWlt  Of 8UperintOIldaIit8
       i8 optIolX81, and I8 a88OCiated vlth the praOtiOally
       Ob8014t4 msthod of vorkiPg br road halLd8, It I8 Un-
       Il40488uy to partiOUtirIS4 tholr pOVor8  and dutler
       a8 In ths 8tPtUt4  84t forth."

          I P Vi4V 0r the foregoing authorltlor, YOU ar4 r48-
Pectfully advIs4d that it i8 the opinion OS thi8 departlnant
Iionorable 3~    L. Kerri8on, page 4



that the OOwi88lOIler8' aourt 18 not authorltsd by Article
6743,  8Upr8,  t0 appoint the mWUbeF8 OS 88id OOU't 48 road 8UpW-
titondentr.   Therefore, It naturally follovr that they vould
not be entitled to 8nr oompen8atIan a8 road 8uperlntendents
under the pOVi8iCm8       of Artlole 6743 and Artlole 6745, Vernon’8
Annotated Civil stitUt48.

                                             Your8    very   truly


                                        ATTCHMEYG~ALOF               TZXM
                                                                 .


                                        BY
                                                     Ardell Ullllanu
                                                           A88i8t8d
AU:db
                '*r-k..
                     .':.f.
                        ?.
                         op ,ic- J(&@

          /&-&uL              z5'u
              7:.
              . . "',~ ., ,:
                           ~ : ; ,.;,